DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  April 11, 2022, has been entered.
 
Status of the Claims
	Claims 1-23 are pending.  Claims 5-13, 17, and 18 are withdrawn.

Interview Summary
	The examiner spoke with Tolga S. Gulmen on June 10, 2022, via telephonic interview to explain that a single compound is being applied to reject the claims.  In addition, amending around this single compound, such as by deleting the variable bond to limit it to a single bond rather than a double bond would overcome the prior art rejection set forth below.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what the NTs group of the last compound on page 7 is intended to convey.  The compound is free of the prior art, so claim 16 will be in condition for allowance once this moiety is defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 163434-37-5 (entered STN June 1, 1995).
	The compound below is a compound of claim 1, wherein R3 and R4 are alkyl; R1 and R2 are carboxyalkyl (i.e., carboxymethyl); the variable bond is a double bond; R7 is halo; and R5, R6, and R8 are hydrogen.

    PNG
    media_image1.png
    486
    588
    media_image1.png
    Greyscale

As such, claims 1-4 and 19-23 are anticipated by the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628